Exhibit 99.1 Consolidated Financial Statements Financial Guaranty Insurance Company and Subsidiaries December 31, 2006 with Report of Independent Registered Public Accounting Firm Financial Guaranty Insurance Company and Subsidiaries Consolidated Financial Statements December 31, 2006 Contents Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets Consolidated Statements of Income Consolidated Statements of Stockholder’s Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder Financial Guaranty Insurance Company We have audited the accompanying consolidated balance sheets of Financial Guaranty Insurance Company and Subsidiaries (the “Company”) as of December 31, 2006 and 2005, and the related consolidated statements of income, stockholder's equity, and cash flows for each of the three years in the period ended December 31, 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company at December 31, 2006 and 2005, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2006 in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP New York, New York February 2, 2007 A Member Practice of Ernst & Young Global Financial Guaranty Insurance Company and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except per share amounts) December 31, December 31, 2006 2005 Assets Fixed maturity securities, available for sale, at fair value (amortized cost of$3,627,344 in 2006 and $3,277,291 in 2005) $ 3,627,007 $ 3,258,738 Variable interest entity fixed maturity securities, held to maturity at amortized cost 750,000 - Short-term investments 211,726 159,334 Total investments 4,588,733 3,418,072 Cash and cash equivalents 29,963 45,077 Accrued investment income 49,843 42,576 Reinsurance recoverable on losses 1,485 3,271 Prepaid reinsurance premiums 156,708 110,636 Policy acquisition costs deferred, net 93,170 63,330 Receivable from related parties 2,483 9,539 Property and equipment, net of accumulated depreciation of $2,107 in 2006 and$885 in 2005 2,617 3,092 Prepaid expenses and other assets 17,589 10,354 Foreign deferred tax asset 3,491 3,500 Current income tax receivable - 2,158 Total assets $ 4,946,082 $ 3,711,605 Liabilities and stockholder’s equity Liabilities: Unearned premiums $ 1,347,592 $ 1,201,163 Losses and loss adjustment expense reserves 40,299 54,812 Ceded reinsurance balances payable 7,524 1,615 Accounts payable and accrued expenses and other liabilities 43,405 36,359 Capital lease obligations 2,941 4,262 Payable for securities purchased 10,770 - Variable interest entity floating rate notes 750,000 - Accrued interest expense– variable interest entity 1,298 - Current income taxes payable 17,520 - Deferred income taxes 76,551 45,963 Dividends payable 10,000 - Total liabilities 2,307,900 1,344,174 Stockholder’s equity: Common stock, par value $1,500 per share; 10,000 shares authorized, issued and outstanding 15,000 15,000 Additional paid-in capital 1,901,799 1,894,983 Accumulated other comprehensive income (loss), net of tax 6,500 -13,597 Retained earnings 714,883 471,045 Total stockholder’s equity $ 2,638,182 $ 2,367,431 Total liabilities and stockholder’s equity $ 4,946,082 $ 3,711,605 See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Consolidated Statements of Income (Dollars in thousands) Year ended December 31, Year ended December 31, Year ended December 31, 2006 2005 2004 Revenues: Gross direct and assumed premiums written $ 441,231 $ 410,202 $ 323,575 Reassumed ceded premiums - - 4,959 Ceded premiums written (74,417 ) (29,148 ) (14,656 ) Net premiums written 366,814 381,054 313,878 Change in net unearned premiums (100,357 ) (156,485 ) (138,929 ) Net premiums earned 266,457 224,569 174,949 Net investment income 138,475 117,072 97,709 Interest income – investments held by variable interest entity 35,893 - - Net realized gains 274 101 559 Net realized and unrealized gains (losses) on credit derivative contracts 507 (167 ) - Other income 1,815 762 736 Total revenues 443,421 342,337 273,953 Expenses: Loss and loss adjustment expenses (8,700 ) 18,506 5,922 Underwriting and other operating expenses 91,614 82,064 73,426 Policy acquisition costs deferred, net (39,728 ) (38,069 ) (32,952 ) Amortization of policy acquisition costs deferred 11,486 8,302 2,038 Interest expense – debt held by variable interest entity 35,893 - - Total expenses 90,565 70,803 48,434 Income before income tax expense 352,856 271,534 225,519 Income tax expense: Current 67,895 32,370 42,510 Deferred 21,123 32,738 12,923 Total income tax expense 89,018 65,108 55,433 Net income $ 263,838 $ 206,426 $ 170,086 See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Consolidated Statements of Stockholder’s Equity (Dollars in thousands) Common Stock Additional Paid-in Capital Accumulated Other Comprehensive (Loss) Income, Net of Tax Retained Earnings Total Balance at January 1, 2004 15,000 $ 1,857,772 $ 2,059 $ 94,533 $ 1,969,364 Net income – – – 170,086 170,086 Other comprehensive income: Change in fixed maturity securities available for sale, net of tax – – 9,340 – 9,340 Change in foreign currency translation adjustment, net of tax – – 4,086 – 4,086 Total comprehensive income 183,512 Capital contribution – 25,000 – – 25,000 Balance at December 31, 2004 15,000 1,882,772 15,485 264,619 2,177,876 Net income - - - 206,426 206,426 Other comprehensive income: Change in fixed maturity securities available for sale, net of tax - - (23,550 ) - (23,550 ) Change in foreign currency translation adjustment, net of tax - - (5,532 ) - (5,532 ) Total comprehensive income 177,344 Capital contribution - 12,211 - - 12,211 Balance at December 31, 2005 15,000 1,894,983 (13,597 ) 471,045 2,367,431 Net Income - - - 263,838 263,838 Other comprehensive income: Change in fixed maturity securities available for sale, net of tax - - 11,901 - 11,901 Change in foreign currency translation adjustment, net of tax - - 8,196 - 8,196 Total comprehensive income - 283,935 Dividends declared to FGIC Corp. - - - (20,000 ) (20,000 ) Amortization of stock options and restricted stock - 6,816 - - 6,816 Balance at December 31, 2006 $ 15,000 $ 1,901,799 $ 6,500 $ 714,883 $ 2,638,182 See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Consolidated Statements of Cash Flows (Dollars in thousands) Year ended December 31, Year ended December 31, Year ended December 31, 2006 2005 2004 Operating activities Net income $ 263,838 $ 206,426 $ 170,086 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of policy acquisition costs deferred 11,486 8,574 2,038 Policy acquisition costs deferred (39,728 ) (38,069 ) (32,952 ) Depreciation of property and equipment 1,222 721 164 Amortization of fixed maturity securities 33,774 31,504 37,013 Amortization of short-term investments 131 481 29 Net realized gains on investments (274 ) (101 ) (559 ) Stock compensation expense 6,816 - - Change in accrued investment income, prepaid expenses, foreign deferred tax asset, and other assets, net (14,725 ) (8,504 ) (5,545 ) Change in realized and unrealized gains on credit derivative contracts 1,336 167 - Change in current income taxes receivable - - 126 Change in reinsurance recoverable on losses 1,786 (217 ) 5,011 Change in prepaid reinsurance premiums (46,072 ) (1,344 ) 14,476 Change in other reinsurance receivables - - 5,295 Change in receivable from related parties 7,056 (8,737 ) 8,957 Change in unearned premiums 147,589 157,829 124,452 Change in loss and loss adjustment expenses (14,513 ) 15,631 (1,286 ) Change in ceded reinsurance balances payable and accounts payable and accrued expenses and other liabilities 10,529 8,923 7,348 Change in current income taxes payable 19,678 (6,559 ) 4,401 Change in accrued interest expense – variable interest entity 1,298 - - Change in deferred federal income taxes 20,878 19,252 12,923 Net cash provided by operating activities 412,105 385,977 351,977 Investing activities Sales and maturities of fixed maturity securities 198,186 122,638 284,227 Purchases of fixed maturity securities (576,386 ) (520,089 ) (546,028 ) Purchases, sales and maturities of short-term investments, net (52,126 ) (19,342 ) (126,125 ) Receivable for securities sold - (20 ) 170 Payable for securities purchased 10,770 (5,715 ) 5,715 Purchase of fixed assets (477 ) (1,405 ) (2,572 ) Purchase of investments held by variable interest entity (750,000 ) - - Net cash used in investing activities (1,170,033 ) (423,933 ) (384,613 ) Financing activities Proceeds from issuance of debt held by variable interest entity 750,000 - - Capital contribution - 12,211 25,000 Dividends paid (10,000 ) - – Net cash provided byfinancing activities 740,000 12,211 25,000 Effect of exchange rate changes on cash 2,814 1,530 (1,717 ) Net decrease in cash and cash equivalents (15,114 ) (24,215 ) (9,353 ) Cash and cash equivalents at beginning of period 45,077 69,292 78,645 Cash and cash equivalents at end of period $ 29,963 $ 45,077 $ 69,292 Supplemental disclosure of cash flow information Income taxes paid $ 47,507 $ 49,613 $ 40,890 Interest paid – debt held by variable interest entity $ 34,595 - - See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Notes to Consolidated Financial Statements (Dollars in thousands, except per share amounts) 1. Business and Organization Financial Guaranty Insurance Company (the “Company” or “FGIC”) is a wholly owned subsidiary of FGIC Corporation (“FGIC Corp.”). The Company provides financial guaranty insurance and other forms of credit enhancement for public finance and structured finance obligations. The Company’s financial strength is rated “Aaa” by Moody’s Investors Service, Inc., “AAA” by Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc., and “AAA” by Fitch Ratings, Inc. The Company is licensed to write financial guaranty insurance in all 50 states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, and, through a branch, the United Kingdom. In addition, a United Kingdom subsidiary of the Company is authorized to write financial guaranty business in the United Kingdom and has passport rights to write business in other European Union member countries. On December 18, 2003, an investor group consisting primarily of The PMI Group, Inc. (“PMI”), affiliates of the Blackstone Group L.P. (“Blackstone”), affiliates of the Cypress Group L.L.C. (“Cypress”) and affiliates of CIVC Partners L.P. (“CIVC”) (collectively, the “Investor Group”) completed the acquisition of FGIC Corp. from a subsidiary of General Electric Capital Corporation (“GE Capital”) in a transaction valued at approximately $2,200,000 (the “Transaction”).An affiliate of GE Capital owns 2,346 shares, or 100%, of FGIC Corp.’s Senior Participating Mandatorily Convertible Modified Preferred Stock (“Senior Preferred Shares”), with an aggregate liquidation preference of $287,255 as of December 31, 2006, and approximately 5% of FGIC Corp.’s outstanding common stock. PMI is the largest stockholder of FGIC Corp., owning approximately 42% of its common stock at December 31,2006 and 2005. Blackstone, Cypress and CIVC owned approximately 23%, 23% and 7% of FGIC Corp.’s common stock, respectively, at December 31, 2006 and 2005. 2. Basis of Presentation The consolidated financial statements include the accounts of the Company and all other entities in which the Company has a controlling financial interest.All significant intercompany balances have been eliminated. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and the accompanying notes. Actual results could differ from those estimates. The accompanying financial statements have been prepared on the basis of GAAP, which differs in certain respects from the accounting practices prescribed or permitted by the New York State Insurance Department (see Note 4).Certain 2005 and 2004 amounts have been reclassified to conform to the 2006 presentation. Financial Guaranty Insurance Company and Subsidiaries Notes to Consolidated Financial Statements (continued) (Dollars in thousands, except per share amounts) 3. Summary of Significant Accounting Policies The Company’s significant accounting policies are as follows: a. Investments All the Company’s fixed maturity securities are classified as available for sale and are recorded on the trade date at fair value. Unrealized gains and losses are recorded as a separate component of accumulated other comprehensive (loss) income, net of applicable income taxes, in the consolidated statements of stockholders’ equity. Short-term investments are carried at fair value, which approximates cost. Bond discounts and premiums are amortized over the remaining terms of the respective securities. Realized gains or losses on the sale of investments are determined based on the specific identification method. Securities that have been determined to be other than temporarily impaired are reduced to realizable value, establishing a new cost basis, with a charge to realized loss at such date. b. Cash and Cash Equivalents The Company considers all bank deposits, highly liquid securities and certificates of deposit with maturities of three months or less at the date of purchase to be cash equivalents. These cash equivalents are carried at cost, which approximates fair value. c. Premium Revenue Recognition Direct and assumed premiums are received either up-front or over time on an installment basis. The premium collection method is determined at the time the policy is issued. Up-front premiums are paid in full at the inception of the policy and are earned over the period of risk in proportion to the total amount of principal and interest amortized in the period as a proportion of the original principal and interest outstanding. Installment premiums are collected periodically and are reflected in income pro rata over the period covered by the premium payment, including premiums received on credit default swaps (see Note 6). Gross direct and assumed premiums written for the years ended December 31, 2006, 2005, and 2004 include $15,989, $965, and $0, respectively, of assumed premiums written. Financial Guaranty Insurance Company and Subsidiaries Notes to Consolidated Financial Statements (continued) (Dollars in thousands, except per share amounts) 3. Summary of Significant Accounting Policies (continued) Unearned premiums represent the portion of premiums received applicable to future periods on insurance policies in force. When an obligation insured by the Company is refunded by the issuer prior to the end of the expected policy coverage period, any remaining unearned premium is recognized at that time. A refunding occurs when an insured obligation is called or legally defeased prior to stated maturity. Premiums earned on refundings were $41,836,$54,795, and $42,695 for the years ended December 31, 2006, 2005, and 2004, respectively. Ceded premiums are recognized in a manner consistent with the premium earned on the underlying policies. d. Policy Acquisition Costs Policy acquisition costs include only those expenses that relate directly to and vary with premium production. Such costs include compensation of employees involved in marketing, underwriting and policy issuance functions, rating agency fees, premium taxes, ceding commissions paid on assumed policies and certain other expenses. In determining policy acquisition costs, the Company must estimate and allocate the percentage of its costs and expenses that are attributable to premium production, rather than to other activities. Policy acquisition costs, net of ceding commission income on premiums ceded to reinsurers, are deferred and amortized over the period in which the related premiums are earned. Anticipated loss and loss adjustment expenses, future maintenance costs on the in-force business and net investment income are considered in determining the recoverability of acquisition costs. e. Loss and Loss Adjustment Expense Reserves Provision for loss and loss adjustment expenses falls into two categories: case reserves and watchlist reserves. Case reserves are established for the value of estimated losses on specific insured obligations that are presently or likely to be in payment default and for which future loss is probable and can be reasonably estimated. These reserves represent an estimate of the present value of the anticipated shortfall between (1) payments on insured obligations plus anticipated loss adjustment expenses and (2) anticipated cash flow from, and proceeds to be received on, sales of any collateral supporting the obligation and/or other anticipated recoveries. The discount rate used in calculating the net present value of estimated losses is based upon the risk-free rate for the duration of the anticipated shortfall. The Company establishes watchlist reserves to recognize the potential for claims against the Company on insured obligations that are not presently in payment default, but which have migrated to an impaired level where there is a substantially increased probability of default.These reserves reflect an estimate of probable loss given evidence of impairment, and a reasonable estimate of the amount of loss given default. The methodology for establishing and calculating the watchlist reserve relies on a categorization and assessment of the probability of default, and loss severity in the event of default, of the specific impaired obligations on the watchlist based on historical trends and other factors. The watchlist reserves are adjusted as necessary to reflect changes in the loss expectation inherent in the group of impaired credits. The reserves for loss and loss adjustment expenses are reviewed regularly and updated based on claim payments and the results of surveillance. The Company conducts ongoing insured portfolio surveillance to identify all impaired obligations and thereby provide a materially complete recognition of potential losses for each accounting period. The reserves are necessarily based upon estimates and subjective judgments about the outcome of future events, and actual results will likely differ from these estimates. Adjustments of estimates made in prior years may result in additional loss and loss adjustment expenses or a reduction of loss and loss adjustment expenses in the period an adjustment is made. Reinsurance recoverable on losses is calculated in a manner consistent with the calculation of loss and loss adjustment expenses. Financial Guaranty Insurance Company and Subsidiaries Notes to Consolidated Financial Statements (continued) (Dollars in thousands, except per share amounts) 3. Summary of Significant Accounting Policies (continued) f. Income Taxes Deferred tax assets and liabilities are recognized to reflect the tax impact attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using statutory tax rates expected to apply to taxable income in the years in which temporary differences are expected to be recovered or settled. The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period in which a change occurs. g. Property and Equipment Property and equipment consists of office furniture, fixtures, computer equipment and software and leasehold improvements that are reported at cost less accumulated depreciation. Office furniture and fixtures are depreciated on a straight-line basis over five years. Leasehold improvements are amortized over their estimated service lives or over the life of the lease, whichever is shorter. Computer equipment and software are depreciated over three years. Maintenance and repairs are charged to expense as incurred. h. Foreign Currency Translation The Company has an established foreign branch and three subsidiaries in the United Kingdom and insured exposure from a former branch in France. The Company has determined that the functional currencies of these operations are their local currencies. Accordingly, the assets and liabilities of these operations are translated into U.S. dollars at the rates of exchange at December 31, 2006 and 2005, and revenues and expenses are translated at average monthly exchange rates. The cumulative translation gain (loss) at December 31, 2006 and 2005 was $6,750 and $(1,446), respectively, net of tax (expense) benefit of ($3,580) and $723, respectively, and is reported as a separate component of accumulated other comprehensive income in the consolidated statements of stockholders’ equity. i. Stock Compensation Plan FGIC Corp. has an incentive stock plan that provides for stock-based compensation, including stock options, restricted stock awards and restricted stock units. Stock options are granted for a fixed number of shares with an exercise price equal to or greater than the estimated fair value of the common stock at the date of the grant. Restricted stock awards and units are valued at the estimated fair value of the common stock on the grant date. Prior to January 1, 2006, the Company accounted for grants under this plan under the recognition and measurement provisions of Accounting Principles Board (“APB”) Opinion No. 25,
